Citation Nr: 9925504	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  94-41 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a right ankle 
disability.



REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from April 1966 to December 
1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of Veterans 
Affairs (VA) Fort Harrison, Montana, Regional Office (RO).  
Service connection for a bilateral foot disorder and a right 
ankle disability were respectively denied in May 1993 and July 
1995 rating decisions.  The veteran disagreed with those 
determinations and timely appeals were filed.  

In May 1996 the Board remanded the issue of service connection 
for a bilateral foot disorder to obtain additional clinical 
information.  In August 1997 the Board remanded the case to 
afford the veteran a requested personal hearing at the RO.  In 
a September 1988 Board decision, the issue of service 
connection for a bilateral foot disability was denied and the 
issue of service connection for a right ankle disability was 
remanded to obtain additional clinical information.  

In a September 1998 deferred rating decision the RO addressed 
the Board's concerns of whether the veteran had disagreed 
with the May 1997 rating denial of service connection for a 
left ankle disorder.  Absent any response from the appellant 
or his representative on the aforementioned matter, the sole 
issue for consideration in this case is service connection 
for a right ankle disability.  


FINDING OF FACT

A right ankle disability was first shown many years after 
service and an etiological relationship between the current 
right ankle disability and an incident of service is not 
supported by the overall findings of record.  

CONCLUSION OF LAW

The right ankle disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim of service connection for a right ankle 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107 in that he has presented a claim that is plausible.  
The Board finds that the facts relevant to the issue on 
appeal have been properly developed and that the statutory 
obligation of VA to assist the veteran in the development of 
his claim has been satisfied.  38 U.S.C.A. § 5107(a).  


Factual Background

The veteran's service medical records, including separation 
physical examination records are entirely negative for any 
complaints or findings referable to the right ankle.  The 
interim post-service medical record are also negative for 
complaints or findings referable to a right ankle disorder.  

VA clinical records beginning in October 1992 show that the 
veteran received treatment for ankle symptoms, including 
pain.  Physical findings revealed bilateral ankle 
instability.  It was subsequently reported that X-rays 
indicated that the veteran had inversion stress of the right 
ankle.  

In July 1993 right lateral ankle ligament repair surgery was 
performed at a VA hospital due to continued right ankle 
instability.  It was reported that the veteran had a history 
of right ankle pain and instability that had occurred since 
1966.  

In the veteran's September 1993 VA Form 9, substantive 
appeal, a physician reported that the veteran had had 
reconstruction of the right ankle in July 1993.  It was 
indicated that the veteran's right ankle instability was 
chronic and that it probably stemmed from a 1966 service 
injury.  

VA records show that stabilization of the left ankle was 
performed in April 1994.  

A personal hearing was held at the RO in October 1997.  The 
veteran testified that during service he had popping and 
cracking symptoms in his right ankle.  The veteran testified 
that in 1990 or 1991 a physician at Salt Lake informed him 
that his ankle disorder was probably caused by service.  He 
averred that during service he received treatment for his 
ankles.  He stated that he had surgery for his ankle in 1990 
and that he wore ankle braces for support.  He testified that 
his right ankle problem was first noted in 1987, and that he 
did not receive treatment for the problem from 1966 to 1967.  
He stated that he was unable to get medical records since 
some of the doctors were dead or out of practice. 

In a September 1998 letter from the RO the veteran was 
requested to submit statements from physicians who had 
informed him that his right ankle disability was related to 
service.  No pertinent information was forthcoming.  

A VA medical examination was performed in March 1999.  The 
veteran complained of pain and instability of both ankles, 
left more than right.  Physical findings revealed 2 plus 
laxity of each fibulotalar ligament component, which actually 
implied looseness of the anterior fibulotalar ligament.  
Ligament repair of the right ankle was reported.  The 
physician indicated that the veteran's claims folder had been 
reviewed and that there was no reference of either a right or 
left ankle condition.  The physician opined that there was no 
evidence that the veteran's right ankle was service 
connected.  

Law and Regulations

Entitlement to disability compensation may be established for 
a disability resulting from personal injury suffered or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury suffered or disease contracted in the 
line of duty.  38 U.S.C.A. § 1110.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 1991).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998). For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (1998).


Analysis

The veteran asserts that current his right ankle disability 
had its onset during his period of service.
 
The Board has reviewed the entire evidentiary data of record 
and it shows that the veteran's service medical records are 
entirely absent for any complaints or findings referable to a 
right ankle disorder.  In 1992, some 26 years after service, 
the clinical data reveals evidence of medical treatment for a 
right ankle disability that subsequently necessitated 
surgery.  The record indicates that the veteran's current 
right ankle disability was not shown during service or for 
many years after his period of active service.  

The record also includes a statement from a physician who has 
opined that the veteran's right ankle disability is related 
to a service injury in 1966.  It is important to note that 
while the credibility of a particular physician's opinion or 
statement may be accepted for the purpose of determining 
whether a claim is well grounded, such evidence is not 
presumed to be credible at the merits stage.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  In fact, the Board is not 
required to accept the medical authority supporting a claim 
at the merits stage.  Hayes v. Brown, 9 Vet. App. 67 (1996).  
The Board must assess the credibility and probative value of 
evidence, and provided that it offers an adequate statement 
of reasons or bases, the Board may favor one medical opinion 
over another.  Evans v. West, 12 Vet. App. 22 (1998).  In 
this case, there are no reasons offered by the physician to 
support the opinion that the veteran's right ankle disability 
is due to a service injury.  Use of the veteran's claims 
folder by the physician to render such an opinion is shown.  
There is no evidence to suggest that the physician's opinion 
is based on more than the veteran's own reported history.  
Further, there is no other medical data to support the 
conclusion of a right ankle injury during service.  Where an 
appellant's testimony conflicts with his service medical 
records, the Court states that the Board is justified in 
rejecting doctors' opinions based on history related by an 
appellant.  Struck v. Brown, 9 Vet. App. 145 (1996).  
Moreover, in this case a VA physician, after review of the 
veteran's claims folder and other medical data has opined 
that there is no evidence of a right ankle disorder during 
service and that the current right ankle is not related to 
service.  

The veteran's lay testimony concerning causation is not 
competent because lay persons generally lack the expertise 
necessary to opine on matters involving medical knowledge.  
See Kirwin v. Brown, 8 Vet. App. 148 (1995); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).   

In this regard it must be concluded by the Board that a right 
ankle disability was not shown during service and was first 
shown many years after service; and that an etiological 
relationship between the current right ankle disability and 
service is not supported by the overall findings of record.  
In essence, the weight of the evidence in this case is 
against the veteran's claim.  Service connection for a right 
ankle disability is not warranted.  


ORDER

Service connection for a right ankle disability is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 

